The contract between the plaintiff and Ricker was a conditional sale of chattels in Maine, and its validity is to be tested by the laws of that state. Cleveland Machine Works v. Lang, 67 N.H. 348, 363, and cases there cited. Since the conditional vendee resided in New Hampshire, the sale to be valid against "any other person than the parties thereto" required that the notes and agreement be recorded in Ellsworth, where the property was when the notes and agreement were executed. The neglect to have them so recorded was fatal to the plaintiff's claim. The provisions of our statute respecting the records of such sales (P.S., c. 140, s. 23) apply only to sales that are made within the state. They have no extra-territorial force. Cleveland Machine Works v. Lang, supra; Dorntee Casket Co. v. Gunnison, ante, p. 297.
Judgment for the defendant.
BLODGETT, C.J., did not sit: the others concurred.